            Case 1:21-cv-00825-JPO Document 13 Filed 04/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
MONROE COUNTY EMPLOYEES’                  :   Civil Action No. 1:21-cv-00722-JPO
RETIREMENT SYSTEM, Individually and on :
Behalf of All Others Similarly Situated,  :   CLASS ACTION
                                          :
                              Plaintiff,  :
                                          :
       vs.                                :
                                          :
ASTRAZENECA PLC, PASCAL SORIOT, :
MARC DUNOYER and MENELAS                  :
PANGALOS,                                 :
                                          :
                              Defendants.
                                          :
                                          :
VLADIMIR ZHUKOV, Individually and on :        Civil Action No. 1:21-cv-00825-JPO
Behalf of All Others Similarly Situated,  :
                                          :   CLASS ACTION
                              Plaintiff,
                                          :
       vs.                                :
                                          :
ASTRAZENECA PLC, PASCAL SORIOT, :
MARC DUNOYER and MENELAS                  :
PANGALOS,                                 :
                                          :
                              Defendants. :
                                          :
                                          x


                    STIPULATION AND ORDER CONSOLIDATING CASES AND
                      APPOINTING LEAD PLAINTIFF AND LEAD COUNSEL




4842-2288-4580.v2
            Case 1:21-cv-00825-JPO Document 13 Filed 04/28/21 Page 2 of 5




         WHEREAS, motions for consolidation, appointment of lead plaintiff, and appointment of

lead counsel were filed on the March 29, 2021 statutory deadline in the securities class actions

brought pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”) on behalf of

investors in AstraZeneca plc (“AstraZeneca”);

         WHEREAS, Nuggehalli Bamukund Nandkumar filed a motion for consolidation,

appointment as lead plaintiff, and appointment of lead counsel on the statutory deadline (ECF No.

18);

         WHEREAS, Wayne County Employees’ Retirement System (the “Retirement System”) filed

a motion for consolidation, appointment as lead plaintiff, and appointment of lead counsel on the

statutory deadline (ECF No. 22);

         WHEREAS, Carol Gray filed a motion for consolidation, appointment as lead plaintiff, and

appointment of lead counsel on the statutory deadline (ECF No. 12);

         WHEREAS, Vinod Alluri filed a motion for consolidation, appointment as lead plaintiff,

appointment of lead counsel on the statutory deadline (ECF No. 15);

         WHEREAS, Mr. Alluri filed a Notice of Non-Opposition on April 5, 2021 (ECF No. 27) and

Ms. Gray filed a Notice of Non-Opposition on April 12, 2021 (ECF No. 28);

         WHEREAS, the Retirement System and Mr. Nandkumar each concluded that a protracted

dispute concerning lead plaintiff appointment in this action is not in the best interests of the class and

that jointly prosecuting this litigation together as an institutional investor with an established track

record of successfully prosecuting securities class actions and an individual investor with a large

financial interest would be appropriate and assist with the speedy commencement of this litigation;

         WHEREAS, the Retirement System and Mr. Nandkumar agreed to resolve their competing

motions and to seek, with the Court’s approval, to serve jointly as lead plaintiff; and

                                                  -1-
4842-2288-4580.v2
              Case 1:21-cv-00825-JPO Document 13 Filed 04/28/21 Page 3 of 5




         WHEREAS, the Retirement System and Mr. Nandkumar are committed to supervising the

conduct of this litigation by their counsel and to ensuring that counsel coordinate appropriately and

avoid any duplication of effort in the conduct of the litigation;

         IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, as follows:

         1.         Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, Monroe Cty. Emps.

Ret. Sys. v. AstraZeneca plc, No. 1:21-cv-00722-JPO; and Zhukov v. AstraZeneca plc, No. 1:21-cv-

00825-JPO, as well as any pending, subsequently filed, removed, or transferred actions that are

related to the claims asserted in the above-captioned actions are CONSOLIDATED for all purposes

(together, the “Consolidated Action”);

         2.         The Consolidated Action shall be captioned “In re AstraZeneca plc Securities

Litigation” and shall be maintained under Master File No. 1:21-cv-00722-JPO. Case number 1:21-

cv-00825-JPO shall be administratively closed;

         3.         Pursuant to the PSLRA, 15 U.S.C. §78u-4(a)(3)(B), the Retirement System and Mr.

Nandkumar are appointed as Lead Plaintiff in the Consolidated Action; and

         4.         Pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v), Robbins Geller Rudman & Dowd LLP and

Pomerantz LLP are approved as Lead Counsel in the Consolidated Action;

         5.         The motions at ECF Nos. 12, 15, 18, and 22 are TERMINATED AS MOOT.

DATED: April 12, 2021                            ROBBINS GELLER RUDMAN & DOWD LLP
                                                 SAMUEL H. RUDMAN
                                                 DAVID A. ROSENFELD


                                                               s/ David A. Rosenfeld
                                                              DAVID A. ROSENFELD




                                                   -2-
4842-2288-4580.v2
            Case 1:21-cv-00825-JPO Document 13 Filed 04/28/21 Page 4 of 5




                                       58 South Service Road, Suite 200
                                       Melville, NY 11747
                                       Telephone: 631/367-7100
                                       631/367-1173 (fax)
                                       srudman@rgrdlaw.com
                                       drosenfeld@rgrdlaw.com

                                       ROBBINS GELLER RUDMAN & DOWD LLP
                                       DANIELLE S. MYERS
                                       JENNIFER N. CARINGAL
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       dmyers@rgrdlaw.com
                                       jcaringal@rgrdlaw.com

                                       Counsel for Wayne County Employees’ Retirement
                                       System and [Proposed] Lead Counsel

                                       VANOVERBEKE, MICHAUD TIMMONY, P.C.
                                       THOMAS C. MICHAUD
                                       79 Alfred Street
                                       Detroit, MI 48201
                                       Telephone: 313/578-1200
                                       313/578-1201 (fax)
                                       tmichaud@vmtlaw.com

                                       Additional Counsel for Wayne County Employees’
                                       Retirement System




                                        -3-
4842-2288-4580.v2
            Case 1:21-cv-00825-JPO Document 13 Filed 04/28/21 Page 5 of 5




DATED: April 12, 2021
                                        POMERANTZ LLP
                                        JEREMY A. LIEBERMAN
                                        J. ALEXANDER HOOD II
                                        JAMES M. LOPIANO


                                              s/ J. Alexander Hood II (with permission)
                                                      J. ALEXANDER HOOD II

                                        600 Third Avenue
                                        New York, NY 10016
                                        Telephone: 212/661-1100
                                        212/661-8665 (fax)

                                        POMERANTZ LLP
                                        PATRICK V. DAHLSTROM
                                        10 South LaSalle Street, Suite 3505
                                        Chicago, IL 60603
                                        Telephone: 312/377-1181
                                        312/377-1184 (fax)

                                        Counsel for Nuggehalli Balmukund Nandkumar
                                        and [Proposed] Lead Counsel

                                        PORTNOY LAW FIRM
                                        Lesley F. Portnoy, Esq.
                                        1800 Century Park East, Suite 600
                                        Los Angeles, California 90067
                                        Telephone: (310) 692-8883

                                        Additional Counsel for Nuggehalli Balmukund
                                        Nandkumar

                                    *     *        *

                                        ORDER

         IT IS SO ORDERED.

       April 28, 2021
DATED: _________________________        ____________________________________
                                        THE HONORABLE J. PAUL OETKEN
                                        UNITED STATES DISTRICT JUDGE




                                         -4-
4842-2288-4580.v2
